DETAILED ACTION
1.	The applicant’s amendment filed 01/26/2022 was received. Claims 1, 15 & 17 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 10/26/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
5.	The Double Patenting rejections of Claims 1-14 on the ground of statutory double patenting (under 35 U.S.C. 101) as being anticipated over claims 1-14 of US Pat. No. 10,787,729 are withdrawn per amendments of claim 1.


6.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0392615 A1: [0050]; fig. 1-5.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Joshua B. Goldberg on 03/17/2022.
Claims 1 & 15 in the application has been amended as follows: 
1.	A mask plate comprising a first sub-mask plate and a second sub-mask plate stacked with each other, wherein 

the second sub-mask plate is provided with a plurality of second opening regions, each of which covers a plurality of first openings and comprises a plurality of second openings;
the second sub-mask plate comprises a plurality of parts each with a same strip shape and a same size, the plurality of parts are separate and spliced together to form the second sub-mask plate, each of the plurality of parts comprises at least one of the plurality of second opening regions; 
each of the plurality of parts is bonded to the first sub-mask plate at two opposite sides thereof; and
first alignment holes are provided at edges and corners of the first openings in the first sub-mask plate, and second alignment holes are provided at positions in the second opening regions of the second sub-mask plate corresponding to the edges and corners of the first openings.
15.	A method for manufacturing mask plate, comprising: 
forming a first sub-mask plate, wherein the first sub-mask plate is provided with a plurality of first openings therein, a shape of each of the plurality of first openings are the same as those of a target display panel; 
forming a second sub-mask plate, wherein the second sub-mask plate is provided with a plurality of second opening regions, each of which covers a plurality of first openings and comprises a plurality of second openings; 

bonding the second sub-mask plate to the first sub-mask plate, wherein 
the second sub-mask plate comprises a plurality of parts each with a same strip shape and a same size, the plurality of parts are separate and spliced together to form the second sub-mask plate, each of the plurality of parts comprises at least one of the plurality of second opening regions; and 
each of the plurality of parts is bonded to the first sub-mask plate at two opposite sides thereof, and wherein
first alignment holes are provided at edges and corners of the first openings in the first sub-mask plate, and second alignment holes are provided at positions in the second opening regions of the second sub-mask plate corresponding to the edges and corners of the first openings.

Reasons for Allowance
8.	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A mask plate comprising a first sub-mask plate and a second sub-mask plate stacked with each other, wherein 
the first sub-mask plate is provided with a plurality of first openings therein, a shape of each of the plurality of first openings are the same as those of a target display panel; 

the second sub-mask plate comprises a plurality of parts each with a same strip shape and a same size, the plurality of parts are separate and spliced together to form the second sub-mask plate, each of the plurality of parts comprises at least one of the plurality of second opening regions; 
each of the plurality of parts is bonded to the first sub-mask plate at two opposite sides thereof; and
first alignment holes are provided at edges and corners of the first openings in the first sub-mask plate, and second alignment holes are provided at positions in the second opening regions of the second sub-mask plate corresponding to the edges and corners of the first openings.” The closest prior arts of record Kim et al. (US 2004/0202821 A1) and Ko et al. (US 2011/0067630 A1), do not teach nor suggest “each of which covers a plurality of first openings and comprises a plurality of second openings; the second sub-mask plate comprises a plurality of parts each with a same strip shape and a same size, the plurality of parts are separate and spliced together to form the second sub-mask plate, each of the plurality of parts comprises at least one of the plurality of second opening regions; each of the plurality of parts is bonded to the first sub-mask plate at two opposite sides thereof; and first alignment holes are provided at edges and corners of the first openings in the first sub-mask plate, and second alignment holes are provided at positions in the second opening regions of the second sub-mask plate corresponding to the edges and corners of the first openings” as in the 
The invention of independent claim 15 recites “A method for manufacturing mask plate, comprising: 
forming a first sub-mask plate, wherein the first sub-mask plate is provided with a plurality of first openings therein, a shape of each of the plurality of first openings are the same as those of a target display panel; 
forming a second sub-mask plate, wherein the second sub-mask plate is provided with a plurality of second opening regions, each of which covers a plurality of first openings and comprises a plurality of second openings; 
bonding the first sub-mask plate to a frame; and 
bonding the second sub-mask plate to the first sub-mask plate, wherein 
the second sub-mask plate comprises a plurality of parts each with a same strip shape and a same size, the plurality of parts are separate and spliced together to form the second sub-mask plate, each of the plurality of parts comprises at least one of the plurality of second opening regions; and 
each of the plurality of parts is bonded to the first sub-mask plate at two opposite sides thereof, and wherein
first alignment holes are provided at edges and corners of the first openings in the first sub-mask plate, and second alignment holes are provided at positions in the second opening regions of the second sub-mask plate corresponding to the edges and corners of the first openings.” The closest prior arts of record Kim et al. (US  as in the context of independent claim 15. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717